DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 1/21/2022 has been entered.  Claims 6 and 10-11 have been canceled.  New claim 23 has been added.  Claims 1-5, 7-9, and 12-23 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Terminal Disclaimer
The terminal disclaimer filed on 1/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent grant on Application No. 16/967792 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation of “the carrier medium is electrically non-conductive” as recited in amended claim 1 (and previously recited in claim 9) should be incorporated into the specification, wherein it is noted that although the specification currently recites in “some embodiments of the present invention the carrier medium is an electrical insulator” on page 7, lines 1-2, the specification does not recite that the carrier medium is “electrically non-conductive” which is not exactly the same as being “an electrical insulator” as is known by one having ordinary skill in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9, and 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite that the composition suitable for coating a metallic substrate “comprises between 0.002 wt% and 0.09 wt% of the graphene platelets”, and although the instant disclosure at the time of filing provides support for the resulting coating (i.e. dried/cured coating layer) to comprise between 0.002wt% and 0.09wt% of the graphene platelets, the instant disclosure does not provide support for the coating composition (e.g. which further includes solvent as in instant claim 12) to comprise 0.002wt% and 0.09wt% of the graphene platelets.  Similarly, the weight percentages recited in instant claim 2 with respect to the composition, and recited in instant claims 14 and 16 with respect to the second composition are not supported by the original disclosure at the time of filing given that the recited weight percentages are disclosed in the specification with regards to the respective dried/cured coating(s) and not the respective coating composition(s).
Claims 1-5, 7-9, and 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Amended claim 1 recites that “the composition comprises between 0.002 wt% and 0.09 wt% of the graphene platelets”, however, the claim does not recite a basis for the weight percentage, e.g. based on the total weight of the composition (i.e. including solvent(s), dispersant(s), and any other composition component in addition to the carrier medium and graphene platelets), based on a total solids content of the composition, based on 100wt% of a polymer resin as the carrier medium (e.g. phr), etc., and given that the specification fails to provide support for “the composition” comprising such percentages as discussed above, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Similarly, dependent claims 2, 14 and 16 do not recite a basis for the percentage limitations recited therein, and the remaining dependent claims do not remedy the above; hence, dependent claims 2-5, 7-9, and 12-23 are indefinite for the same reasons as above.  Further, claim 1 recites that the “carrier medium is electrically non-conductive”, however, given that all material even an insulating material of very high electrical resistivity such as polytetrafluoroethylene has electrical conductivity to some extent, albeit extremely small, it is unclear as to what is meant to be encompassed by the relative term “electrically non-conductive”, particularly given that the instant specification does not recite nor clearly define the term “electrically non-conductive”, and thus one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 102
Claims 1-5, 7-9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lee (Preparation and Characterization of Poly(ethylene oxide)/Graphene Nanocomposites from an Aqueous Medium).  Lee discloses an aqueous dispersion comprising functionalized graphene sheet (FGS) and poly(ethylene oxide) (PEO), prepared by mixing an aqueous FGS/surfactant dispersion of about 1g of FGS produced from natural graphite having an average particle size of 8µm (as in instant claim 5) and about 1g of surfactant in 100ml of water, into a 15wt% aqueous PEO solution to obtain an aqueous mixture of FGS and PEO, wherein the aqueous FGS/surfactant dispersion is added to the PEO solution in an amount to obtain a content of FGS in the FGS/PEO mixture varying from 0 parts to 4 parts of FGS per 100 parts PEO solid (Experimental Section).  Thus, Lee discloses an aqueous dispersion or “composition” comprising a) functionalized graphene sheets in a content ranging from 0wt% to about 0.37wt% with a data point at about 0.1wt% (e.g. corresponding to the example at 1 part FGS to 100 parts PEO solid) and additional data points between 0 and 1 part FGS per 100 parts PEO solid as shown in Fig. 3 reading upon the claimed range of between 0.002wt% to 0.09wt% of instant claim 1 as well as the range of 0.0026 to 0.04wt% of instant claim 2; and b) an aqueous PEO solution reading upon the broadly claimed “electrically non-conductive” carrier medium of instant claim 1 as well as further comprising a solvent and dispersant as in instant claims 12-13; and given that Lee also discloses that FGS is composed of exfoliated, single graphene sheets and that graphene has a high electrical conductivity of ~ 106 S cm-1 (i.e. ~ 108 S/m) with the addition of the FGS in the examples providing increases in electric conductivity of the resulting dried FGS/PEO nanocomposite as shown in Fig. 3 (Entire document), Lee clearly discloses that the aqueous dispersion comprises graphene sheets consisting of single layer graphene nanoplates, or graphite flakes having one nanoscale dimension and 25 or less layers (as in instant claim 8), wherein all of the single layer graphene nanoplates/flakes have an electrical conductivity greater than the claimed 2.15 x 107 S/m as recited in instant claim 1 and greater than the clamed 3.5 x 107 S/m as recited in instant claim 7, and are sufficiently dispersed in the aqueous PEO solution reading upon the broadly claimed “packing density” limitations of composition as broadly recited in instant claims 3-4, thereby anticipating the claimed invention as recited in instant claims 1-5, 7-8 and 12-13.  With regard to instant claim 9, Lee discloses that the aqueous dispersion of FGS/PEO can be cast to form dried nanocomposite films which as evidenced by the dynamic mechanical properties of the cast films are “plastically deformable” thereby anticipating instant claim 9 (Pages 804 and 806-808).
Claims 1, 3-5, 7-9, 12 and 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Asmatulu (Synthesis and Analysis of Injection-Molded Nanocomposites of Recycled High-Density Polyethylene Incorporated with Graphene Nanoflakes).  Asmatulu discloses a dispersion comprising toluene in a content of approximately 90% of the total weight of the dispersion, with the remaining approximately 10% by weight content being recycled high density polyethylene (HDPE) and graphene nanoflakes having an electrical conductivity of 1.3x106 S/cm (i.e. 1.3x108 S/m, reading upon the conductivity range recited in instant claims 1 and 7), initially provided as commercial flakes having X, Y dimensions of about 14 µm (reading upon the particle size recited in instant claim 5), and a thickness or Z dimension less than 10nm (reading upon the claimed one nanoscale dimension and 25 or less layers as recited in instant claims 1 and 8 as well as “few-layer” graphene nanoplates as recited in instant claim 23 after exfoliation during sonification/agitation of the dispersion as discussed in the Results and Discussion), with various concentrations of the graphene nanoflakes of 0, 0.5, 1, 2, 4 and 8wt% with respect to the total weight of the graphene nanoflakes and HDPE such that the content of graphene nanoflakes in the dispersion ranged from 0wt% to approximately 0.8wt%, with a data point at approximately 0.05wt% reading upon the range as recited in instant claim 1 and providing a “packing density” of the dispersed graphene nanoflakes in the dispersion as in instant claims 3-4, such that the dispersion taught by Asmatulu anticipates the broadly claimed “composition” as recited in instant claims 1, 3-5, 7, 8, 12 and 23, wherein the HDPE reads upon the broadly claimed carrier medium that is “electrically non-conductive” and the toluene reads upon the claimed solvent (Entire document, page 1567 and Results and Discussion).  With regard to instant claim 9, Asmatulu discloses that the dispersions are dried to remove the solvent and produce a dried HDPE nanocomposite that are chopped into small pieces and then subjected to injection molding thereby reading upon the broadly claimed “carrier medium is plastically deformable once it has set/cured” and hence anticipating instant claim 9.
Claim Rejections - 35 USC § 103
Claims 1-5, 7-9, and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over McMullin (US2016/0024310).  As discussed in the prior office action, McMullin discloses an anti-corrosion composition suitable for coating a metallic substrate, particularly aluminum and alloys thereof including magnesium-aluminum-alloy (as in instant claims 19 and 21), wherein the anti-corrosion composition comprises: (i) a continuous phase, particularly a dispersion medium, preferably a binder (binding agent), especially in an amount from 3 to 99.999% by weight; (ii) at least one carbon-based additive selected from the group consisting of carbon nanotubes (CNTs) and analogous carbon allotropes selected from those recited in Paragraph 0109 including (a) optionally modified graphites such as exfoliated graphites, and (b) optionally modified graphenes including especially monolayered and multilayered graphenes such as few layer graphenes, graphene ribbons and doped graphenes (reading upon the broadly claimed graphene platelets of instant claims 1 and 8), especially in an amount from 0.001 to 5% by weight, preferably in an amount of less than 0.1% by weight, and very most preferably in an amount from 0.02 to 0.0999% by weight, based on the anticorrosion composition (reading upon the claimed weight percentages of instant clams 1-2); and (iii) optionally, at least one dispersing agent (as in instant claim 13; Entire document, particularly Abstract; Paragraphs 0051-0054, 0072, 0080, 0083 and 0109).  McMullin discloses that the continuous phase or dispersion medium of the anticorrosion composition typically comprises or constitutes a matrix for the carbon-based additives and other ingredients, and is for example, selected from crosslinkable resins, non-crosslinkable resins, and mixtures thereof, such as thermosetting acrylics, aminoplasts, urethanes, carbamates, carbonates, polyesters, epoxies, silicones and mixtures and combinations thereof (e.g. the same list of materials as in the instant invention), particularly those recited in Paragraphs 0093-0096, reading upon the broadly claimed “carrier medium is electrically non-conductive” as recited in instant claim 1 (Paragraphs 0087-0096).  McMullin also discloses that the carbon nanotubes as the carbon-based additive preferably have an electrical conductivity of at least 104 S/cm (i.e. at least 106 S/m, claim 18), and that known, commercial products and/or carbon additives or allotropes such as unmodified or modified, e.g. functionalized, graphenes including monolayered, few-layered, or multilayered of preferably 1 to 10 layers, produced from known methods in the art may be utilized for the carbon additive(s) in the invention (Paragraphs 0103-0119); and given that McMullin does not limit the carbon-based additives to any particular electrical conductivity and that known graphene particles/platelets having an electrical conductivity within the claimed range as recited in instant claims 1 and 7 are well known in the art (as evidenced by Lee or Asmatulu as discussed above; or Awasthi, Synthesis of nano-carbon (nanotubes, nanofibers, graphene) materials, Section 3.4; or Worsley, Toward Macroscale, Isotropic Carbons with Graphene-Sheet-Like Electrical and Mechanical Properties, Introduction, first paragraph; or Biswas, Mechanical and electrical property enhancement in exfoliated graphene nanoplatelet/liquid crystalline polymer nanocomposites, Introduction, first paragraph; or Leung, US2014/0158986, Table 1, Paragraph 0067; or Lui, US2016/0185983, Table 1, Paragraphs 0041-0043) with even superconducting monolayer graphene known in the art (as evidenced by Ludbrook, Evidence of superconductivity in Li-decorated monolayer graphene, Entire document) and hence would have been obvious to one skilled in the art before the effective filing date of the instant invention; the Examiner takes the position that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to select from any of the carbon-based additives disclosed by McMullin, including any known graphene platelets in the art such as those reading upon the broadly claimed graphene platelets as recited in instant claims 1, 7-8 and 23, and in any content within the ranges disclosed by McMullin, reading upon the claimed weight percentages of the coating as recited in instant claims 1-2, based upon the intended end use, and/or motivated to utilize routine experimentation to determine the optimum content of the graphene platelets as the carbon-based additive in the coating composition and resulting coating to provide the desired anticorrosion properties for a particular end use of the coating taught by McMullin given that McMullin specifically discloses that the content is a result-effective variable (Paragraphs 0080-0085).  Hence, in the absence of any showing of criticality and/or unexpected results with regards to the claimed graphene content and electrical conductivity, the claimed invention as recited in instant claims 1-2, 7-8, 13, 19, 20 and 23 would have been obvious over the teachings of McMullin given that it is prima facie obviousness to prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regard to instant claims 3-4, McMullin specifically discloses that the carbon-based additives, e.g. the graphene platelets, are dispersed in the continuous phase in finely divided form and/or in a homogeneous distribution in the continuous phase, wherein the carbon-based additives are not agglomerated and the continuous phase completely covers the surfaces of all solid compounds present in the composition, and given the preferred content of less than 0.1wt%, McMullin clearly discloses and/or suggests that the graphene platelets are present in the composition in a “packing density” as recited in instant claims 3-4 (Paragraphs 0051, 0064, 0065, 0079, 0131 and 0133) thereby rendering instant claims 3-4 obvious over McMullin.  
With regard to instant claim 5, McMullin discloses an average particle diameter D50 within the claimed range (Paragraph 0112-0113) thereby rending instant claim 5 obvious.
With regard to instant claim 9, McMullin specifically discloses that the resulting coating has flexibility (Paragraph 0057), thereby rendering instant claim 9 obvious.
With regard to instant claim 12, McMullin discloses that the crosslinkable or non-crosslinkable resins may be a solvent-based resin (Paragraph 0088) and more generally discloses that the coating may further comprise solvents as far as the continuous phase is concerned (Paragraph 0095), thereby rendering instant claim 12 obvious.
In terms of instant claims 14-18, 20 and 22, in addition to the discussion above with respect to instant claims 1-5, 7-9, 12-13, 19, 21 and 23, McMullin also discloses that the metallic substrate to be provided with corrosion resistance and/or anticorrosion properties by treating at least one surface of the substrate with the anticorrosion composition to form a coating layer thereon may be further coated with at least one or more further coating layers optionally comprising fillers and/or pigments, wherein the one or more further coating layers may further improve the corrosion resistance of the substrate (Paragraphs 0165 and 0178-0179).  McMullin discloses that the anticorrosion composition may serve as a primer layer for the one or more further coating layers, and may also be applied as a topcoat, in which case, excellent corrosion resistance or anticorrosion properties are obtained (Paragraphs 0178-0179), such that one having ordinary skill in the art would have been motivated to provide the metallic substrate taught by McMullin with a coating system of a primer or first anticorrosion coating layer formed from the anticorrosion composition taught by McMullin reading upon the claimed “first coating” that “is formed from the composition according to claim 1”, and a second coating that is also formed from the coating composition taught by McMullin which may include the carbon-based additive in a content of up to 5% by weight (Paragraph 0080), wherein one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any of the carbon-based additives disclosed by McMullin within the broader content ranges disclosed by McMullin for the second coating layer, thereby reading upon the claimed second coating comprises a carrier medium and 2D/graphitic platelets in a content of more than 0.1wt% of the second coating, and thus rendering the claimed invention as recited in instant claim 14 obvious over the teachings of McMullin given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  
With regard to instant claims 15-16, it is again noted that McMullin discloses graphene, few-layer graphene, and graphite flakes reading upon the broadly claimed “graphene platelets” of instant claim 15, and that the content thereof may be up to 5wt% as noted above reading upon instant claim 16, and hence, the invention as recited in instant claims 15-16 would have been obvious over the teachings of McMullin.  
With regard to instant claims 17-18, McMullin also discloses that the composition may comprise various further ingredients as recited in Paragraph 0152 in a broad range of amounts as recited in Paragraph 0153 to improve certain properties of the anticorrosion coating, particularly nanoparticles as disclosed in Paragraphs 0154-0156, wherein it would have been obvious to one having ordinary skill in the art to utilize any of the nanoparticle materials disclosed by McMullin in any conventional form including as 2D materials, particularly given that McMullin discloses inorganic nanoparticles that have lamellar structures and/or are commonly provided in the form of flakes, e.g. the various oxides, hydroxides, silicates, etc.; and given that McMullin discloses various inorganic nanoparticle materials that have very low electrical conductivity, e.g. alumina has an electrical conductivity on the order of 10-8µS/cm which is several orders of magnitude below the electrical conductivity of graphene and well below the endpoint recited in instant claim 18, the Examiner takes the position that the claimed invention as recited in instant claims 17-18 would have been obvious over the teachings of McMullin given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regard to instant claims 20 and 22, in addition to the discussion above with regard to instant claim 15, it is again noted that McMullin specifically discloses that a metallic substrate may be treated with the coating(s) to provide corrosion resistant or anticorrosion properties as in instant claim 20, wherein McMullin specifically discloses aluminum and metal alloys such as magnesium-aluminum alloys reading upon the substrate of instant claim 22, as discussed in detail above, and hence the claimed invention as recited in instant claims 20 and 22 would have been obvious over the teachings of McMullin.
Response to Arguments
Applicant’s arguments filed 1/21/2022 have been considered but are moot in view of the new grounds of rejection presented above.  The obviousness-type double patenting rejection over Appl. No. 16/967792 has been withdrawn by the Examiner in light of the terminal disclaimer filed 1/21/2022.  Any objection or rejection from the prior art not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 1/21/2022.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho (US2011/0256387) discloses a resin composition for surface treatment of steel comprising a binder resin, graphene, a solvent, and a surfactant, wherein only a small amount of graphene may be included and a user-required electrical conductivity can be obtained.  Asay (US2015/0240088) discloses coating compositions containing graphenic carbon particles that may be thermally produced and dispersed in thermoplastic and/or thermosetting resins in contents that may range widely based upon the intended end use and desired properties of the cured coating, such as desired electrical conductivity, e.g. a coating having an electrical conductivity of at least 0.001 S/m to as high as at least 40,000 S/m, or an increase by a factor of 100,000 or higher by addition of the graphenic carbon particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        April 29, 2022